Citation Nr: 1638896	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-24 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for renal cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from February 1992 to February 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2012, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has contended that he developed renal cancer as the result of exposure to shells containing depleted uranium which were routinely fired from a tank.  See June 2008 claim.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was armor crewman. 

Pursuant to the September 2012 remand, a VA medical opinion was obtained in August 2015.  Initially, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  Moreover, the Board finds that the August 2015 medical opinion is inadequate.  In this case, the examiner completed a Disability Benefits Questionnaire using the Acceptable Clinical Evidence (ACE) process, as the Board remand instructed that only a medical opinion be obtained.  In addition, the AOJ believed that the existing medical evidence of record was adequate to prepare the examination report and that an examination would likely provide no additional relevant evidence.  

The August 2015VA examiner indicated that depleted uranium is not a form of ionizing radiation.  He further stated that urine testing would be useful to determine exposure to depleted uranium in soldiers.  It is unclear from this statement whether the examiner meant that urine testing should be conducted during active duty after the alleged exposure or whether urine testing may be conducted at any time afterward.  Nevertheless, the examiner did not request that the Veteran's urine be tested or that he otherwise be examined.  Moreover, the examiner did not address the central issue in this case, which is whether the Veteran's renal cancer is related to his military service, to include any exposure to depleted uranium.   

Based on the foregoing, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any renal disorder that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for renal cancer.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any renal cancer that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, the examiner should indicate whether urine testing would be useful to determine exposure to depleted uranium. See May 2015 VA medical opinion.  If so, such testing should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has renal cancer that manifested in service or is otherwise causally or etiologically related to his military service.  In providing this opinion, the examiner should specifically discuss the Veteran's contention that he developed renal cancer as a result of his exposure to depleted uranium shells that were routinely fired from tanks.  He or she should consider the January 2009 medical statement from Dr. P.V.V., which indicates that there is some data to support an increased risk of developing kidney cancer as the result of exposure to radiation and that, if the Veteran's exposure was significant, it may have been a contributing factor to the development of his cancer.  He or she should also consider medical report entitled "Solid cancer incidence in atomic bomb survivors: 1958-1998"; and the August 2015 VA medical opinion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




